Citation Nr: 1618495	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-22 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in December 2013.  In November 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida.  A transcript of the hearing was prepared and added to the record.  


FINDING OF FACT

During the course of the present claim, the Veteran's left knee disability has been manifested by arthritis, flexion to no less than 90 degrees, full extension (0 degrees), pain, and swelling with joint line tenderness, with no additional limitation of motion following repetitive motion.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a (2015), Diagnostic Codes 5260, 5261, 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in  July 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions have been obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the treatment history, symptomatology, and functional impairment associated with his service connected left knee patellofemoral syndrome.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior Remand have been undertaken.  Indeed, updated VA treatment records were obtained, and an additional VA examination was conducted.  Accordingly, the Board finds that  there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board Remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected left knee disability.  Service connection for a left knee disability was established in a September 2000 rating decision, with a 10 percent disability rating as of August 1999.  The instant claim for an increased disability rating was filed in May 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal excursion, strength, speed, coordination and endurance.   The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is  as important as limitation of motion, and a part which becomes painful on use must  be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.     § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As indicated in the October 2009 rating decision on appeal, the Veteran's left knee disability is currently assigned a 10 percent rating based on painful motion and functional impairment.  

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is appropriate when there is   slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Precedent opinions of VA's General Counsel have held that dual ratings may be  given for a knee disorder, with one rating for instability (Diagnostic Code 5257)     and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Upon review of the record, the Board finds that an evaluation in excess of 10   percent for the Veteran's left knee disability is not warranted at any time.  At no point in the record is left knee flexion or extension limited to a compensable degree demonstrated.  At worst, the Veteran demonstrated, during the January 2014 VA examination, left knee flexion to 120 degrees, with full extension.  During the August 2009 VA examination the Veteran's motion was 130 degrees flexion      (with pain at 90 degrees), with full extension.  Moreover, both examiners found      no additional limitation in range of motion following repetitive-use testing.          Both examiners also found that he had full muscle strength and no muscle atrophy.  Accordingly, higher or separate ratings under Diagnostic Codes 5260 and 5261      are not warranted.

When determining what disability rating is appropriate, the Board has considered the Veteran's statements regarding his inability to play sports, instability when getting up in the morning, and limited mobility as a result of left knee pain.  The Board also acknowledges that, although the evidence of record does not reflect additional limitation of motion after repetition, painful motion of the Veteran's left knee has been documented.  However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, the RO assigned the Veteran a 10 percent rating for his left knee disability for his complaints, even though compensable limitation of motion was not shown.  The Board concludes that the medical findings of record do not support a rating higher than that assigned for painful motion,      and are of greater probative value than the Veteran's lay allegations regarding his entitlement to a rating higher than 10 percent.

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257 and acknowledges the Veteran's contentions that he should be entitled to an increased disability rating based on his limited mobility and his inability to play sports, and because his knee gives out on him.  However, the medical evidence of record does not document objective instability or subluxation during the course of the claim.  In this regard, neither the August 2009 or January 2014 VA examiner found instability or subluxation.  On both VA examinations, the Lachman test, Posterior drawer test, and valgus/testing for stability were all normal.  The Veteran has ongoing aquatic therapy treatment through VA, but there are no objective findings of knee instability or limited mobility.  Although the Veteran reported subjective complaints of instability, the Board finds the objective testing on VA examinations to be more probative than the Veteran's lay assertions.  

In sum, the medical evidence of record documents noncompensable limitation of motion even considering his complaints of pain and functional impairment, and a knee that is stable on objective testing.  The Veteran's VA treatment records show no objective findings that would suggest that his left knee condition warrants an increased disability rating.  Therefore, the preponderance of the probative evidence is against higher or separate ratings under Diagnostic Codes 5260, 5261, and 5257.  Additionally, the record does not show that the Veteran currently suffers from dislocated semilunar cartilage or nonunion or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5258 and 5262 cannot serve as a basis for a     higher rating. 

The Board has also considered whether the Veteran's left knee disability presents  an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as applicable, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, while the Veteran reports his left knee disability has impacted his activity levels, he has not alleged, and the evidence does not establish, that he has lost a significant amount of time from work equating to marked interference with employment, nor has he been hospitalized during the claim for his knee.  Accordingly, even if there are factors not contemplated in      the rating schedule, his knee disability does not result in marked interference      with employment or frequent hospitalization, and referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the Veteran reported being employed at a funeral home at the time of the August 2009 VA examination.  He has not alleged that his left knee disability has rendered him unemployable.  Moreover, the January 2014 VA examination noted that the Veteran's left knee disability does not impact his ability to work.  In light of these facts, a claim based on unemployability has not been reasonably raised, and action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine, but finds the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's left knee disability.  See   38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A disability rating in excess of 10 percent for the left knee patellofemoral syndrome is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


